PER CURIAM.
Appellant, Leonard Jerome Smith, appeals the trial court order summarily denying his motion for post-conviction relief alleging eight claims of ineffective assistance of trial counsel. We affirm as to claims one through seven, but reverse and remand as to ground eight.
Appellant argues that counsel was ineffective in advising him not to testify at trial. The trial court’s attachment of portions of the record identified in the state’s response did not conclusively refute this claim. We therefore reverse and remand for an evidentiary hearing on ground eight.
Affirmed in part, reversed in part and remanded.
STONE, KLEIN and TAYLOR, JJ., concur.